Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement to vibration isolation systems for rotary-wing aircraft. Specifically, Applicant claims a vibration isolation system for a rotary-wing aircraft main rotor system having a mast that is rotatable about an axis of rotation, the vibration isolation system comprising: a first weight assembly rotatable relative to the mast coaxially about the axis of rotation and having a disk-shaped body; a second weight assembly rotatable relative to the mast coaxially about the axis of rotation and having a disk-shaped body; a first stop member located on the first weight assembly; and a second stop member located on the second weight assembly; wherein the stop members are configured to contact each other for preventing the relative rotation of the first and second weight assemblies beyond a specified angular amount, and wherein the angular velocity of the first and second weight assemblies is operable to reduce in-plane vibration of the main rotor system.
While known prior art such as Heverly et al. disclose similar vibration isolation systems, none of the known prior art, alone or in combination, teaches or contemplates such a system where the stop members are configured to contact each other for preventing the relative rotation of the first and second weight assemblies beyond a specified angular amount. Even though the phrase “configured to contact” is functional language, Heverly et al. fails to teach the sufficient structure that would be able to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745